Opinión disidente emitida por el
Juez Asociado Señor Mar-tínez Torres.
Disiento respetuosamente de la determinación mayori-taria de este Tribunal. Entiendo que la Sentencia del Tribunal de Apelaciones y la Resolución del Tribunal de Pri-mera Instancia son correctas en derecho. Opino, contrario a la mayoría, que el peticionario no estuvo confinado más de seis meses sin celebrársele una vista final. Por ello, no precedía la concesión del recurso de hábeas corpus solicitado. Su detención no fue ilegal. Sin embargo, creo *115que el peticionario tenía a su favor el recurso de mandamus, como remedio judicial disponible, ante la demora de la Administración de Corrección en notificar el dictamen final adjudicativo sobre la revocación del privilegio de su-pervisión electrónica.
I
La divergencia de criterios surge, principalmente, del análisis y evaluación de los hechos del presente caso. Por tal razón, procedo a realizar una breve discusión de lo aquí ocurrido.
El 11 de agosto de 2004, al peticionario se le concedió por primera vez el privilegio de supervisión electrónica. El 14 de julio de 2006 éste violó las condiciones del Programa de Supervisión Electrónica y, posteriormente, el 29 de no-viembre de 2007, se le reinstaló el privilegio. El 3 de diciembre de 2007, al peticionario se le imputó infringir nue-vamente las condiciones del programa, entre ellas: (1) abandonar el área permitida; (2) removerse el brazalete electrónico; (3) negarse a someterse o abandonar el proceso de muestra de las pruebas toxicológicas, y (4) provocar con-flictos familiares o en la comunidad que afecten su seguri-dad, la de su familia o la de la comunidad. Véase Apéndice, pág. 35.
Por tal razón, el 5 de diciembre de 2007 el peticionario fue ingresado de nuevo a una institución penal en Bayamón. Cinco días después, el 10 de diciembre de 2007, se le celebró una vista inicial y luego se le citó para una vista administrativa disciplinaria final pautada para el 21 de diciembre de 2007. A esta última, el peticionario compa-reció junto a su representante legal y solicitó la desestima-ción de los cargos por alegado incumplimiento con el de-bido proceso de ley en la vista inicial. Estuvo presente el Oficial de Custodia de la Oficina de Procedimientos Disci-plinarios y la Oficial Examinadora. Tras esos trámites pro-*116cesales, sólo restaba celebrar la vista final y emitir una resolución sobre la revocación del privilegio.
El 16 de junio de 2008, el peticionario presentó en el Tribunal de Primera Instancia un recurso de hábeas corpus. Allí, argumentó que llevaba más de cinco meses encarcelado sin que se le celebrara una vista final y que, por lo tanto, su arresto era ilegal. Tras celebrar la vista, el foro primario emitió una Resolución y Orden en la que de-cretó la excarcelación del peticionario, por éste alegada-mente permanecer en exceso de seis meses ingresado en prisión sin que se le celebrara la vista final de revocación de privilegio del Programa de Supervisión Electrónica.
El 23 de junio de 2008, el peticionario solicitó, con ca-rácter de urgencia, un desacato y alegó que la Administra-ción de Corrección no había cumplido con la orden de excarcelación. Ese mismo día, la Administración de Correc-ción compareció, en reconsideración, al Tribunal de Pri-mera Instancias y aseguró que, contrario a lo expuesto por el peticionario, el 5 de febrero de 2008 se había celebrado la vista final de revocación ante la Oficial Examinadora, Addith Valle Torres. Además, indicó que el peticionario y su representante legal comparecieron a la vista, en la cual se recomendó la revocación del privilegio. La Administra-ción de Corrección anejó copia de la resolución titulada “Resolución de Privilegio”, la cual señala que la vista final se celebró el 5 de febrero de 2008 y que fue acogida el 6 de mayo de 2008 por el administrador de la agencia. Sin embargo, dicha Resolución, al día que fue presentada la re-consideración, no había sido notificada al peticionario.
El Tribunal de Primera Instancia acogió la moción de reconsideración e indicó que su determinación anterior fue basada en información incompleta. Por tal razón, dejó sin efecto la resolución del 20 de junio de 2008, en la cual or-denó la excarcelación del peticionario. Mencionó que
[l]a omisión de informar sobre la celebración de la vista final de revocación el 5 de febrero de 2008, a la que compareció la representación legal del peticionario, omisión que fue repetida *117tanto en las mociones presentadas y en comparecencia ante este tribunal, tuvieron el efecto de inducir a este tribunal a error y de concedernos una jurisdicción que ciertamente no teníamos. Apéndice, pág. 97.
El peticionario acudió al Tribunal de Apelaciones, que confirmó el dictamen del foro primario. De esa determina-ción acude el peticionario ante este Tribunal y alega nue-vamente que no se celebró vista final alguna el 5 de febrero de 2008. Expone que no se le notificó a tiempo de la cele-bración de la vista y que su representante legal supo de ésta ese mismo día porque estaba atendiendo los asuntos de otro confinado. Arguye, además, que no hubo desfile de prueba ni derecho a confrontar la prueba adversa y que el 5 de febrero de 2008 únicamente hubo una conversación informal con la Oficial Examinadora. Asimismo, reveló que la Oficial Examinadora "se limitó a mencionar a manera de comentario, que surgía del expediente una prueba confi-dencial, que a su juicio haría imposible de todos modos la salida del Sr. Rivera Sierra”. Petición de certiorari, pág. 4. El peticionario también indicó que la Oficial Examinadora no grabó las vistas del 21 de diciembre de 2007 y el 5 de febrero de 2008. En fin, nos solicita que concedamos el re-curso de hábeas corpus por llevar más de seis meses en prisión sin que se le celebrara la vista final adjudicativa para la remoción del privilegio. Este Tribunal concluye que tenía razón. Discrepo.
II
“[E]l auto de hábeas corpus es un recurso extraordinario de naturaleza civil mediante el cual una persona que está privada ilegalmente de su libertad solicita de la autoridad judicial competente que investigue la causa de su detención.” Quiles v. Del Valle, 167 D.P.R. 458, 466 (2006). Véase Ramos Rosa v. Maldonado Vázquez, 123 D.P.R. 885, 889 (1989), citando a D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 2da ed. rev., Hato Rey, *118Ed. Inst, para el Desarrollo del Derecho, 1981, pág. 170. Este recurso se encuentra reglamentado por los Arts. 469— 500 del Código de Enjuiciamiento Criminal, y las Secs. 1-8 de la Ley de 12 de marzo de 1903 (34 L.P.R.A. secs. 1741— 1780). Además, está garantizado por la Constitución de Puerto Rico en el Art. II, Sec. 13, L.P.R.A., Tomo 1, ed. 2008.
Como regla general, antes de acogerse un recurso de hábeas corpus tienen que agotarse todos los remedios ordi-narios disponibles. Ortiz v. Alcaide Penitenciaría Estatal, 131 D.P.R. 849, 861 (1992); Reynolds v. Jefe Penitenciaría, 90 D.P.R. 373 (1964). El uso del auto de hábeas corpus debe limitarse a casos verdaderamente excepcionales y a situa-ciones que lo ameriten. Ortiz v. Alcaide Penitenciaría Estatal, supra. Este Tribunal ha resuelto que, salvo circunstancias excepcionales, no se concederá el auto de hábeas corpus en sustitución de los remedios ordinarios provistos en la ley. Otero Fernández v. Alguacil, 116 D.P.R. 733, 740 (1985). Es por ello que no se emitirá un auto de hábeas corpus para omitir o evadir un procedimiento apelativo. Id.
Al evaluar si existen circunstancias excepcionales, los tribunales deben evaluar, además de la disponibilidad de un remedio efectivo para revisar un error y evitar la conti-nuación de la detención ilegal, factores tales como si de la petición, emana: “(1) que ha habido una patente violación a algún derecho constitucional fundamental; (2) que no ha habido una renuncia válida a ese derecho, y (3) la necesi-dad de una vista evidenciaría.” Otero Fernández v. Alguacil, supra, págs. 740-741.
III
La Ley Núm. 116 de 22 de julio de 1974 (4 L.P.R.A. sec. 1101 et seq.) faculta a la Administración de Corrección a promulgar la reglamentación necesaria para establecer los programas de supervisión electrónica. Para la fecha en que el peticionario cometió las alegadas infracciones, estaba vi-gente el Reglamento Núm. 6041, el cual establecía los pro-*119cedimientos para el Programa de Supervisión Electrónica. Este cubría la aplicabilidad del procedimiento, los criterios de elegibilidad, exclusiones, funciones del Director del Pro-grama y los procedimientos y responsabilidades del personal de la Administración. Dicho reglamento fue posterior-mente derogado por el Reglamento para la Implantación del Programa Integral de Reinserción Comunitaria, Regla-mento Núm. 7640 de 19 de diciembre de 2008.
Sobre la Revocación de Privilegio, la See. 3 del Art. IX del Reglamento Núm. 6041, supra, en lo pertinente, dispo-niá que el Oficial Examinador:
a. Celebrará una vista inicial dentro de los próximos diez (10) días laborables luego de ingresado el participante.
b. Evaluará el Informe de Querella rendido por el técnico de servicios sociopenales y determinará lo siguiente:
• Si existe causa probable para creer que ha violado las condiciones; advertirá al miembro de la población correc-cional sobre sus derechos.
• Si no existe causa probable; ordenará de inmediato el archivo y el egreso del miembro de la población correccio-nal bajo las mismas condiciones en las que se encontraba al momento de su reingreso.
c. Emitirá la resolución correspondiente.
d. De existir causa probable; referirá el caso a otro oficial exa-minador dentro de los próximos cinco (5) días laborables de haberse celebrado la vista inicial.
f. Se celebrará la vista final en un término de treinta (30) días laborables, después de haberse celebrado la vista inicial.
g. Notificará al miembro de la población correccional sobre la celebración de la vista final con diez (10) días laborables de anticipación.
h. Celebrará la vista final.
i. Emitirá resolución final en los próximos veinte (20) días la-borables de celebrada la vista final o vista consolidada.
j. Se enviará resolución final a la Oficina del Administrador (a), o persona delegada para la revisión y la firma.
k. Si el participante solicitase posposición de la vista final por justa causa, ésta podrá ser concedida hasta un máximo de una ocasión y la solicitud de posposición constituirá la renuncia a los términos para la celebración de la vista. La solicitud de-*120berá ser por escrito en un término de tres (3) días laborables antes de la vista señalada. íd., págs. 24-26.
De igual forma, en aquel momento aplicaba el Regla-mento Núm. 6994 de 29 de junio de 2005, el cual era el Reglamento de Procedimientos Disciplinarios para Confi-nados y Participantes de Programas de Desvío y Comunitarios. Éste disponía para la adjudicación de la pri-vación del privilegio, la celebración de una vista inicial y otra vista final. Ese reglamento fue derogado por el Regla-mento Disciplinario para la Población Correccional, Regla-mento Núm. 7748 de 23 de septiembre de 2009.
IV
Como se puede apreciar, la mayoría de este Tribunal acogió las alegaciones expuestas por el peticionario en su recurso y las adoptó como parte de los hechos. Concluyó que procedía el recurso de hábeas corpus y, así, ordenó la excarcelación del peticionario. Creo que el recurso de há-beas corpus no procede en este caso. Mi conclusión se sos-tiene en el hecho de que existe prueba en el expediente que muestra que la Oficial Examinadora emitió una resolución de revocación de privilegio el 5 de febrero de 2008. Surge, además, que el peticionario acudió a dos vistas, el 21 de diciembre de 2007 y el 5 de febrero de 2008. Compareció junto con su representante legal. Incluso, de la resolución se desprende que la Administración de Corrección acogió las recomendaciones de la Oficial Examinadora el 6 de mayo de 2008. En ese sentido, no tengo duda de que existió un dictamen final de parte de la agencia, por lo que la encarcelación del peticionario no es ilegal.
El peticionario solicitó un recurso de hábeas corpus sin informar al foro primario que hubo una vista final. Es más, no mencionó siquiera que ocurrió una vista el 5 de febrero de 2008. Ante la falta de información, el Tribunal de Pri-mera Instancia concluyó que el peticionario llevaba más de *121seis meses encarcelado sin celebrársele vista alguna. Sin embargo, como se puede apreciar de los hechos, ello no fue así.
El 23 de junio de 2008 la resolución final no había sido notificada todavía. Ante eso, el peticionario tenía dos alter-nativas: (1) esperar la notificación de la resolución final, para entonces solicitar al Tribunal de Apelaciones una re-visión administrativa, o en su lugar, (2) requerir mediante recurso de mandamus a la Administración de Corrección que notificara su dictamen final. Dado el hecho de que ha-bían pasado seis meses desde el día que comenzó el proceso adjudicativo en la Administración de Corrección, mantengo que procedía solicitar un recurso de mandamus.
La Ley Núm. 170 de 12 de agosto de 1988, Sec. 3.13 (3 L.P.R.A. sec. 2163), conocida como la Ley de Procedimiento Administrativo Uniforme (L.P.A.U.), dispone que todo caso sometido a un procedimiento adjudicativo, como lo sería el caso de la revocación del privilegio de supervisión electró-nica anteriormente descrito, debe ser resuelto en seis meses desde su presentación. Este término es de carácter directivo. J. Exam. Tec. Méd. v. Elias et al., 144 D.P.R. 483, 494 (1997). Es por ello que, cuando una agencia incumple con su obligación de adjudicar un pleito en el término dis-puesto por la L.P.A.U., hemos resuelto que el remedio judicial disponible es la presentación de un recurso de mandamus. Íd., pág. 495.
Como se sabe, el recurso de mandamus es un auto dis-crecional y altamente privilegiado. Está
[djirigido a alguna persona o personas naturales, a una corpo-ración o a un tribunal judicial de inferior categoría dentro de su jurisdicción requiriéndoles para el cumplimiento de algún acto que en dicho auto se exprese y que esté dentro de sus atribuciones o deberes. Dicho auto no confiere nueva autori-dad y la parte a quien obliga deberá tener la facultad de poder cumplirlo. Art. 649 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3421.
Es mediante este recurso que se obliga al cumplimiento *122de un acto que la ley ordena como deber resultante de un empleo, cargo o función pública. Art. 650 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3422. Es decir, tiene que tratarse de un deber ministerial expreso. Íd.
Éste es el recurso apropiado para compeler al cumpli-miento de un deber impuesto por una ley cuando no se dispone de otro remedio legal adecuado. Dávila v. Superintendente de Elecciones, 82 D.P.R. 264 (1960). Por ello, el recurso de mandamus procede únicamente cuando se ca-rece de otro remedio legal adecuado y eficaz en el curso ordinario de la ley, Art. 651 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sec. 3423.
Sobre ese particular, entiendo que el peticionario debió ser proactivo y solicitar un recurso de mandamus en el que requiriera a la Administración de Corrección la notifica-ción del dictamen. La agencia está compelida por ley a completar el procedimiento adjudicativo. Por ello, el mandamus es el trámite procesal adecuado cuando la agencia administrativa lleva más de seis meses sin emitir su adju-dicación final. Esto es crucial porque hasta tanto se notifi-que esa determinación, el peticionario está impedido de po-der revisar la adjudicación de la agencia ante el Tribunal de Apelaciones mediante la revisión judicial de la decisión administrativa.
Uno de los argumentos de este Tribunal para revocar es que la Administración de Corrección indicó en su alegato que la fecha de la vista final fue el 21 de diciembre de 2007 y que en la reconsideración al foro primario reveló que fue el 5 de febrero de 2008. La mayoría concluyó que la Admi-nistración de Corrección fue incongruente en las fechas, por lo que existía incertidumbre sobre la celebración de una vista final adjudicativa. La aseveración de la Adminis-tración de Corrección es confusa pero el expediente aclara la situación.
Surge de los hechos que la vista de diciembre era la fecha que originalmente se había pautado para la vista *123final y que la Oficial Examinadora realizó varias gestiones ese día. No obstante, hubo otra vista el 5 de febrero de 2008. Ese día se emitió la resolución de la Oficial Exami-nadora, que posteriormente fue acogida por la agencia. Es-tos datos evidencian la intención de la agencia de cumplir con el proceso. Recordemos que fue el peticionario quien solicitó la desestimación el día de la vista final, lo que pro-vocó la celebración de una continuación. Así pues, el peti-cionario tuvo dos oportunidades para presentar prueba a su favor, luego de la vista inicial. Este no estuvo despro-visto de oportunidades para ser escuchado ante la agencia.
Ahora bien, a pesar de que el peticionario sostiene que ocurrieron varias torpezas en el proceso de adjudicación administrativa, entiendo que éste no es el procedimiento para atenderlas. Este Tribunal debió reconocer que existe en récord una adjudicación final de la agencia y que el peticionario tenía otro medio para alegar los errores come-tidos por la agencia en el procedimiento adjudicativo. A este Tribunal le correspondía presumir que la resolución de la agencia era correcta y legal. Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987); M & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 331 (1987); Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). Es por ello, que una vez se notificara la resolución de la agencia, le correspondía al peticionario proveer prueba de su ilegalidad o incorrección en un proceso de revisión administrativa. El recurso de hábeas corpus sola-mente contempla si la encarcelación fue legal o no y no permite que se atiendan los errores en los méritos expues-tos por el peticionario.
Atender esos argumentos en este recurso parece equivo-cado, máxime cuando existe un dictamen final de la agen-cia, que tan pronto se notifique, otorgará al peticionario el derecho a entablar una revisión judicial. Las alegaciones del peticionario sobre las deficiencias de la vista y las ale-gadas faltas de notificación en término de los distintos trá-*124mites procesales, son materia a discutirse en un recurso de revisión administrativa. De hecho, la Administración de Corrección señaló en su alegato que no rebatió ninguna alegación del peticionario por entender que éste no es el recurso procesal adecuado para atender ese tipo de planteamientos. Escrito para Mostrar Causa en Cumpli-miento de Resolución, pág. 25. Tiene razón. Ese tipo de análisis y exposición debe ser realizado en una revisión judicial de la decisión de la agencia y no mediante un re-curso de hábeas corpus.
Al atender los méritos del reclamo del peticionario, este Tribunal está atendiendo una revisión administrativa me-diante un recurso inadecuado y sólo con las alegaciones de una parte. Si la vista ocurrió conforme a derecho, o si se usó prueba confidencial para sustentarla, o si el abogado del peticionario no fue notificado debidamente de la fecha en que se iba a celebrar la vista, son aspectos que deben argumentarse en una revisión judicial.
V
En conclusión, la Administración de Corrección pro-mulgó los Reglamentos Núms. 6041 y 6994, supra, que dis-ponían los términos y procedimientos para privar a un con-finado del privilegio de supervisión electrónica. Cuando el peticionario observó que la agencia se estaba tardando para notificar el dictamen final, debió contemplar el reme-dio de mandamus para obligar a la Administración de Co-rrección a completar el procedimiento disciplinario, y así, solicitar revisión judicial. Era mediante ese medio, que el peticionario tenía que alegar gran parte de los argumentos relacionados con la falta de notificación y las fallas en el procedimiento adjudicativo. La conclusión a la que llegó la mayoría permite que el peticionario esquive esa revisión. La detención del peticionario no es ilegal. Se debe a una orden administrativa. En todo caso, se alega que la agencia *125debió resolver de otra forma y que obvió su procedimiento. Ante la disponibilidad de un mandamus y eventualmente, de una revisión judicial, no procede el hábeas corpus. Es por esta razón que disiento respetuosamente.